DETAILED ACTION
Status of Claims
 	Claims 1-10 are pending in this application, with claims 1 and 8 being independent.
Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Obligation Under 37 CFR 1.56 – Joint Inventors
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Foreign Priority
 	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
 	 The drawings were received on March 17, 2021.  These drawings are acceptable.
 Claim Objections
	Claim 5 is objected to because of the following informalities: claim 5 recites “the imaging objective lens is configured to compress an imaging depth of field (DOF) of the to-be-observed object to image space” (line 3-4).   However, the meaning of this limitation is unclear.  Moreover, the specification provides no further explanation or additional information as to the meaning of this limitation.  It is unclear what is actually meant by “compress an imaging depth of field (DOF) of a to-be-observed object to image space,” (i.e., what is meant by “compress” “to image space”).  As such, claim 5 is vague and indefinite. 
 	Claim 6 is objected to because of the following informalities: claim 6 recites “a doubly-salient structure” (line 4); however, the meaning of “a doubly-salient structure” is unclear as it is not defined in the specification and does not appear to be conventional terminology in the optical arts.  Clarification and/or appropriate correction is required.
	Claim 8 is objected to because of the following informalities: 
The term “additional texture information” in claim 8 is a relative term which renders the claim indefinite. The term “additional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
lines 3-4 of claim 8 recite, “wherein the imaging objective lens is configured to compress an imaging DOF of a to-be-observed object to image space, to convert an object image.”   However, the meaning of this limitation is unclear.  Moreover, the specification provides no further explanation or additional information as to the meaning of this limitation.  It is unclear what is actually meant by “compress an imaging DOF of a to-be-observed object to image space,” (i.e., what is meant by “compress” “to image space”).  Furthermore, the meaning of “to convert an object image” is likewise unclear and is not explained in the specification.  It is unclear how the object image is converted and/or to what the object image is converted.  As such, claim 8 is vague and indefinite.  
Appropriate correction is required.
  	Claim 9 is objected to because of the following informalities: claim 9 recites “a doubly-salient structure” (line 2); however, the meaning of “a doubly-salient structure” is unclear as it is not defined in the specification and does not appear to be conventional terminology in the optical arts.  Clarification and/or appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim 8 is rejected under 35 U.S.C. 102 (a)(1) and/or 102 (a)(2) as being anticipated by GEORGIEV et al. (US 8,400,555, hereinafter “GEORGIEV”).
	Regarding claim 8, GEORGIEV discloses a multifocal microlens camera system for three-dimensional (3D) imaging (col. 3, line 66 – col. 4, line16: “a focused plenoptic camera that include microlenses with at least two different focal lengths may be used to simultaneously capture microimages from at least two different planes at different distances from the microlens array. For example, in some embodiments, a focused plenoptic camera that includes microlenses with two different focal lengths may capture some of the microimages from one plane at a distance a from the microlens array, and capture others of the microimages from another plane at a different distance a' from the microlens array. A focused plenoptic camera that includes microlenses with n different focal lengths may be considered as essentially the equivalent of n focused plenoptic cameras in one. Each of these n "cameras" has some amount of 3D capability, but each "camera" is focused at a different depth. Image operations such as refocusing and focus bracketing are thus made possible from such "multiple camera" data.”  col. 23, line21-25: “The different views of the scene captured b the different microlenses are identical or nearly identical 3D views of the scene, that is identical or nearly identical images all captured at the same time, but captured at different focal lengths.”   col. 25, line 42: “used in generating 3D views”), comprising:
 	an image detector (col. 8, line 56: “photosensor”; col. 10, lines 12-15: “the photosensor is a digital light-capturing device or medium such as a charge-coupled device (CCD) that captures and records the light in digital format.” ), a multifocal microlens array (col. 4, lines 40-41: “an array of single microlenses including at least two different microlenses with different focal lengths”;  col. 9, lines 45-46: “the microlens array”), and an imaging objective lens (col. 9, line 46-47: “the main or objective lens of the camera”;  ) in sequence (FIG. 6; col. 11, lines 25-30: “a main (objective) lens 230, a microlens array 220, and a photosensor 210. Microlens array 220 may be located at a distance greater than f from photosensor 210, where f is the focal length of the microlenses in array 220. In addition, the microlenses in array 220 are focused on the image plane 240 of the main lens 230.” ), 
 	wherein the imaging objective lens (e.g., col. 23, lines 29: “the main camera lens”) is configured to compress an imaging DOF of a to-be-observed object to image space (col. 23, lines 28-30: “the main camera lens creates an image "in the air" at the focal plane.”) (col. 23, lines 28-30: “In a focused plenoptic camera as illustrated in FIGS. 6, 7, and 8, the main camera lens creates an image "in the air" at the focal plane. This may be referred to as the main image.”   col. 39, lines 10-17: “more than two different focal lengths are implemented in an optical element array 3300 to capture microimages at more than two different focal planes that are relatively close together, according to some embodiments. The different focal planes may thus cover a relatively narrow depth of field. This mode may be useful, for example, for capturing an image of a scene in the field without worrying about precisely focusing the camera.”),
 to convert an object image (col. 23, lines 28-30: “the main camera lens creates an image "in the air" at the focal plane.”); and 
 	the image space (e.g., col. 23, line 30: “the main image”) is observed and received by a miniature camera array (col. 8, lines 52-59: “The imaging property of the focused plenoptic camera may be viewed as two steps: from the world through the main lens to the image plane, and then from the image plane through the microlenses to the photosensor. This is similar to a cascade of two cameras, but the second camera is actually many small cameras, as each microlens is effectively a little camera that captures a small image from the image plane.”  col. 14, lines  56-57: “Each microlens in the microlens array creates a microimage:”  col. 15, lines 34-36: “A plenoptic camera may be considered as an array of (Keplerian) telescopes with a common objective lens.”  col. 15, lines 37-41: “Each individual telescope in the array has a microcamera (an eyepiece lens and the eye) inside the big camera. Just like any other camera, this microcamera is focused onto one single plane, and maps the image from the plane onto the retina,”   col. 16, lines 39-43: “To summarize, an approximately focused plenoptic camera (i.e., a plenoptic camera where b≠f) may be considered as an array of microcameras looking at an image plane in front of the array or behind the array. Each microcamera images only a small part of that plane.”  col. 23, lines 28-37: “In a focused plenoptic camera as illustrated in FIGS. 6, 7, and 8, the main camera lens creates an image "in the air" at the focal plane. This may be referred to as the main image. This image is observed by an array of microlenses that are focused on the main image (and not on the main lens). Based on the multiple microlenses (which may be viewed as multiple microcameras), each point in the main image is re-imaged two or more times on to the sensor, and thus each point in the main image is captured in two or more of the microimages at the sensor.”) 
 constituted by the image detector (e.g., col. 23, line 9: “the sensor”, col. 23, lines 12-13: “the photosensor”) and the multifocal microlens array (e.g., col. 23, line 7: “employing microlenses with different focal lengths”) (col. 23, lines 6-15: “In embodiments of a focused plenoptic camera employing microlenses with different focal lengths, all of the microimages are captured at the same time in a single image (referred to as a flat) at the sensor. The microlenses with different focal lengths focus on different planes within the image created by the main lens of the camera, and project microimages from these different planes onto the photosensor. Thus, multiple microimages of the same scene may be captured at different focal lengths in a single flat at the same time with a focused plenoptic camera. Different ones of the microimages captured at different focal lengths are in focus at different planes of the image created by the main lens of the camera.” col. 24, lines 11-30: “Considering the fact that the focused plenoptic camera simultaneously captures multiple, almost identical, microimages, embodiments of a focused plenoptic camera that include microlenses with at least two different focal lengths may be used to simultaneously capture microimages from at least two different focal planes created by the main camera lens at different distances from the microlens array. For example, in some embodiments, a focused plenoptic camera that includes microlenses with two different focal lengths may capture some of the microimages from one focal plane at a distance a from the microlens array, and capture others of the microimages from another focal plane at a different distance a' from the microlens array. A focused plenoptic camera that includes microlenses with n different focal lengths may be considered as essentially the equivalent of n focused plenoptic cameras in one. Each of these n "cameras" has an amount of 3D capability, but each "camera" is focused at a different depth. Image operations such as refocusing and focus bracketing are thus made possible from such "multiple camera" data.”), 
 so that a target scene light ray with additional texture information (NOTE: All texture in the imaged scene is imaged and, as such, any additional texture is also imaged.  As noted in the claim objections above, the claim does not set any limits on what comprises “additional texture information”.  Thus, any texture information in the image can be “additional texture information”.  col. 14, line 65 – col. 15, line 10: “In FIG. 9, on a small scale, a number of clearly distinguishable features inside the circles, such as edges, may be observed. Edges are often repeated from one circle to the next. The same edge (or feature) may be seen in multiple circles, in a slightly different position that shifts from circle to circle. If the main camera lens is manually refocused, a given edge can be made to move and, in fact, change its multiplicity across a different number of consecutive circles.  Repetition of features across microlenses is an indication that that part of the scene is out of focus. When an object from the large-scale scene is in focus, the same feature appears only once in the array of microimages.”)
 passes through the imaging objective lens and the multifocal microlens array in sequence and forms an image on the image detector (col. 8, line 39 – col. 9, line 1: “In embodiments of the focused plenoptic camera, the microlenses in the microlens array are focused on the image plane of the main camera lens, rather than on the main camera lens itself as in conventional plenoptic cameras. In the image plane, there is a real image of a scene in front of the camera and refracted by the main lens to the image plane, but there is nothing there physically (other than light); the image plane is simply a plane location in space that can be considered to have an image "in the air" as created by the main lens. The microlenses, being focused on the image plane instead of on the main lens, can capture the image of the scene at the image plane. Each microlens captures a small area or region of the image at the image plane and maps or projects the captured region onto a corresponding region of the photosensor. The imaging property of the focused plenoptic camera may be viewed as two steps: from the world through the main lens to the image plane, and then from the image plane through the microlenses to the photosensor. This is similar to a cascade of two cameras, but the second camera is actually many small cameras, as each microlens is effectively a little camera that captures a small image from the image plane. This is also similar to the way a telescope operates. By focusing the microlenses on the image produced by the main lens, embodiments of the focused plenoptic camera are able to fully capture the positional information of the radiance. Embodiments of the full-resolution light-field rendering method may be used to render full-resolution images from flats captured by embodiments of the focused plenoptic camera, producing output images at a dramatically higher resolution than conventional light-field rendering techniques.”  col. 20, lines 24-34: “FIG. 21 is a flow chart illustrating how light is directed within a focused plenoptic camera according to one embodiment. As indicated at 700, light from a scene is received at the main lens of a focused plenoptic camera. FIGS. 6, 7 and 8 illustrate example focused plenoptic cameras. As indicated at 702, the received light is refracted by the main lens to an image plane. As indicated at 704, an array of microlenses, the microlenses of which are focused on the image plane, refracts light from the image plane onto a photosensor located, relative to the microlenses, at a distance that is a multiple of the focal length f of the microlenses.”  col. 23, lines 3-27: “Various embodiments of methods and apparatus for capturing and rendering images with focused plenoptic cameras employing microlenses with different focal lengths are described. In embodiments of a focused plenoptic camera employing microlenses with different focal lengths, all of the microimages are captured at the same time in a single image (referred to as a flat) at the sensor. The microlenses with different focal lengths focus on different planes within the image created by the main lens of the camera, and project microimages from these different planes onto the photosensor. Thus, multiple microimages of the same scene may be captured at different focal lengths in a single flat at the same time with a focused plenoptic camera. Different ones of the microimages captured at different focal lengths are in focus at different planes of the image created by the main lens of the camera. Flats captured using embodiments of a focused plenoptic camera with microlenses of different focal lengths may be used to generate multiple images each captured at a different focal length. The different views of the scene captured by the different microlenses are identical or nearly identical 3D views of the scene, that is identical or nearly identical images all captured at the same time, but captured at different focal lengths. Imaging functions, such as focus bracketing and refocusing, may be performed on the flat to produce precise and high quality output images.”),
 to complete secondary light field sampling for the image space (col. 11, lines 66-67: “for rendering high-resolution images from light-fields captured by focused plenoptic camera 200,”  col. 23, lines 15-27: “Different ones of the microimages captured at different focal lengths are in focus at different planes of the image created by the main lens of the camera. Flats captured using embodiments of a focused plenoptic camera with microlenses of different focal lengths may be used to generate multiple images each captured at a different focal length. The different views of the scene captured by the different microlenses are identical or nearly identical 3D views of the scene, that is identical or nearly identical images all captured at the same time, but captured at different focal lengths. Imaging functions, such as focus bracketing and refocusing, may be performed on the flat to produce precise and high quality output images.”   col. 25, lines 35-45: “the microimages from a raw flat captured with a focused plenoptic camera employing microlenses with different focal lengths may first be combined to generate a combined flat (a flat including the combined microimages). The microimages from the combined flat may then be appropriately assembled to produce one or more output images. Combining the microimages to generate a combined flat may allow the combined flat to be used in generating 3D views, parallax generation, and in general in any of various light-field operations that may be performed on a flat captured with a focused plenoptic camera.”).
Claim Rejections – 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

    	Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over NONN et al. (US 2017/0059305, hereinafter “NONN”) in view of BELL et al. (US 2009/0077504, hereinafter “BELL”), further in view of ONO (US 2015/0156478).
 	Regarding claim 1, NONN discloses a light field imaging system (¶ [0058]: “the system and method described herein can be implemented in connection with light-field images captured by light-field capture devices”) by projecting near-infrared spot (¶ [0014]: “the light pattern may be a grid or other array of points”;  ¶ [0019]: “the second light is invisible. The second light may be infrared, ultraviolet, or may be any other form of electromagnetic radiation, or the like.”  ¶ [0047]: “Invisible light: light of a wavelength that is not visible to the typical human eye.”  NOTE:  Near-infrared is within the “invisible light” range of the light spectrum.) in remote sensing (¶ [0013]: “the system and method described herein capture a digital image, and provide for enhanced generation of a depth map indicative of the distance between objects in the scene and the camera used to capture the image.”  ¶ [0013]: “the system and method may project a light pattern into a scene, and capture light reflected from the projected light pattern, to generate an improved-quality depth map for the image.”) based on a multifocal microlens array (¶ [0059]: “camera 200 may be a light-field camera that includes light-field image data acquisition device 209 having optics 201, image sensor 203 (including a plurality of individual sensors for capturing pixels), and microlens array 202.”), comprising 
 	a near-infrared spot projection apparatus (¶ [0014]: “a light pattern source may be used to project the light pattern into a scene with one or more objects.”   ¶ [0014]: “the light pattern may be a grid or other array of points”;  ¶ [0019]: “the first light may be visible light, while the second light is invisible. The second light may be infrared, ultraviolet, or may be any other form of electromagnetic radiation, or the like. For ease of nomenclature, the term “light” is used, but is intended to refer to any type of suitable electromagnetic radiation.”  ¶ [0047]: “Invisible light: light of a wavelength that is not visible to the typical human eye.”  NOTE:  Near-infrared is within the “invisible light” range of the light spectrum.  ¶ [0073]: “The scene 402 may be illuminated by light from various light sources. For example, one or more other light sources 410 may project other light 412 into the scene 402, and a light pattern source 420 may project a light pattern 422 into the scene 402.”) 
 and a light field imaging component (¶ [0059]: “camera 200 may be a light-field camera that includes light-field image data acquisition device 209 having optics 201, image sensor 203 (including a plurality of individual sensors for capturing pixels), and microlens array 202.”), 
 	wherein the near-infrared spot projection apparatus is configured to scatter near-infrared spots on a to-be-observed object (¶ [0014]: “a light pattern source may be used to project the light pattern into a scene with one or more objects. The light pattern may be regular or random. For example, the light pattern may be a grid or other array of points or lines. From the light pattern, second light may be reflected from the objects. First light originating from one or more light sources other than the light pattern source may also be reflected from the one or more objects in the scene.”  ¶ [0019]: “the first light may be visible light, while the second light is invisible. The second light may be infrared, ultraviolet, or may be any other form of electromagnetic radiation, or the like. For ease of nomenclature, the term “light” is used, but is intended to refer to any type of suitable electromagnetic radiation.”  ¶ [0047]: “Invisible light: light of a wavelength that is not visible to the typical human eye.”  NOTE:  Near-infrared is within the “invisible light” range of the light spectrum.  ¶ [0073]: “referring again to FIG. 4, the object 401 may be part of a scene 402. One or more additional objects (not shown) may be present in the scene in addition to the object 401. The scene 402 may be illuminated by light from various light sources. For example, one or more other light sources 410 may project other light 412 into the scene 402, and a light pattern source 420 may project a light pattern 422 into the scene 402.”  ¶ [0074]: “The light pattern source 420 may be a light emitting device such as a laser, incandescent, fluorescent, or LED light, which may emit the light pattern 422. The light pattern may be provided through the utilization of multiple light sources, such as an array of lasers. Additionally or alternatively, the light pattern may be provided via one or more masks positioned between the light emitter of the light pattern source 420 and the scene 402. The one or more masks may be transparent and/or translucent only within the pattern, and may be opaque to light projection outside of the pattern.”  ¶ [0075]: “In some embodiments, the light pattern 422 may include light outside the visible spectrum (i.e., light with wavelengths above and/or below the wavelengths of light that are humanly visible). Further, the light pattern 422 may include only light outside the visible spectrum. For example, the light pattern 422 may include only infrared and/or ultraviolet light. Usage of invisible light in the light pattern 422 may help avoid alteration of the appearance of the scene 402, as captured by the camera 200.”  ¶ [0076]: “The light pattern 422 may be regular or irregular. The phrases “light pattern” and “regular pattern” are defined above. An “irregular pattern” may be a light pattern that is not a regular pattern. Various examples of regular patterns will be shown and described subsequently, in connection with FIGS. 7A through 7D.”  ¶ [0096]: “FIG. 7A illustrates a light pattern 700 in the form of a regular grid of dots 710. As indicated in the definitions set forth above, a “dot” need not be circular in shape, like the dots 710 of FIG. 7A, but may have any compact shape, including but not limited to circles, squares, and the like. As shown, the dots 710 define a grid shape with regular spacing between rows and columns.”  ¶ [0097]: “FIG. 7B illustrates a light pattern 720 in the form of a regular non-grid array of dots 710. As shown, the dots 710 define an array with multiple rows that are spaced apart at regular intervals; however, the dots 710 are not arranged in continuous columns.”)
 to add texture information to a target image (¶ [0079]: “Usage of the light pattern 422 may advantageously enable the generation of a more accurate depth map, as will be shown and described subsequently. Usage of the light pattern 422 may be particularly helpful for textureless objects or surfaces; projecting the light pattern 422 onto the object may simulate texture on the object to provide for more accurate depth map generation.”  ¶ [0124]: “FIG. 10C illustrates the image 1020, which is in grayscale, with a light pattern 1040 like that of FIG. 7C projected into the image 1020 so as to alleviate the problems seen in the examples of FIGS. 10A and 10B. As shown in FIG. 10C, the light pattern 1040 adds visible texture to the surfaces of the power adapter, facilitating more accurate depth assessment. FIG. 10D illustrates the depth map 1030 that corresponds to the image 1020. As shown, the depth map 1030 is relatively continuous along the surfaces of the power adapter, showing a gradient indicative of gradually increasing depth toward the far corner of the power adapter. Features of the power adapter such as the prongs are relatively distinct. There are no significant artifacts. Thus, this depth map 1030 is better suited to facilitate depth-based processing of the image 1020, generation of a three-dimensional model of the power adapter, and/or the like.”  ¶ [0127]: “FIG. 11C illustrates the image 1120, which is also in color, with a light pattern 1140 like that of FIG. 7A projected into the image 1120 so as to alleviate the problems seen in the examples of FIGS. 11A and 11B. As shown in FIG. 11C, the light pattern 1140 adds visible texture to the surfaces of the face, facilitating more accurate depth assessment.”), and 
 	the light field imaging component (¶ [0059]: “camera 200”) is configured to image a target scene light ray with additional texture information (¶ [0015]: “A camera may be used to capture the first light and the second light, after reflection of the first light and the second light from the one or more objects. The camera may be a light-field image capture device designed to capture light and generate corresponding light-field images. The camera may have one image sensor that captures the first light and the second light, or may have separate image sensors for capture of the first light and the second light. In a processor, which may be part of the camera or part of a post-processing system connected to the camera, at least the first light may be used to generate an image such as a light-field image.”   ¶ [0016]: “Further, in the processor, at least the second light may be used to generate a depth map indicative of distance between the one or more objects and the camera. The processor may utilize the configuration of the light pattern to more accurately ascertain the distance from the camera of each part of each of the one or more objects that is illuminated by the light pattern. Additionally or alternatively, the light pattern may help the processor ascertain the orientation of surfaces illuminated by the light pattern.”  ¶ [0079]: “Usage of the light pattern 422 may advantageously enable the generation of a more accurate depth map, as will be shown and described subsequently. Usage of the light pattern 422 may be particularly helpful for textureless objects or surfaces; projecting the light pattern 422 onto the object may simulate texture on the object to provide for more accurate depth map generation.”  ¶ [0124]: “FIG. 10C illustrates the image 1020, which is in grayscale, with a light pattern 1040 like that of FIG. 7C projected into the image 1020 so as to alleviate the problems seen in the examples of FIGS. 10A and 10B. As shown in FIG. 10C, the light pattern 1040 adds visible texture to the surfaces of the power adapter, facilitating more accurate depth assessment. FIG. 10D illustrates the depth map 1030 that corresponds to the image 1020. As shown, the depth map 1030 is relatively continuous along the surfaces of the power adapter, showing a gradient indicative of gradually increasing depth toward the far corner of the power adapter. Features of the power adapter such as the prongs are relatively distinct. There are no significant artifacts. Thus, this depth map 1030 is better suited to facilitate depth-based processing of the image 1020, generation of a three-dimensional model of the power adapter, and/or the like.”  ¶ [0127]: “FIG. 11C illustrates the image 1120, which is also in color, with a light pattern 1140 like that of FIG. 7A projected into the image 1120 so as to alleviate the problems seen in the examples of FIGS. 11A and 11B. As shown in FIG. 11C, the light pattern 1140 adds visible texture to the surfaces of the face, facilitating more accurate depth assessment.”).
 	Whereas NONN may not be entirely explicit as to, BELL nevertheless explicitly teaches:
  	the near-infrared spot projection apparatus is configured to scatter near-infrared spots  (¶ [0034]: “a random dot pattern”; ¶ [0036]: “a near-infrared light source, so as to avoid creating a visible pattern”) on a to-be-observed object (¶ [0032]: “By lighting objects in the interactive area with a pattern of light,”  ¶ [0032]: “to improve the detection of objects”) to add texture information to a target image (¶ [0032]: “the illuminator 120 improves the amount of texture data that may be used by the stereo algorithm to match patches”;  (¶ [0032]: “While background illumination may be sufficient in some embodiments of the system 100, using an illuminator 120 may be necessary to improve the texture data to be processed through execution of a stereo algorithm by a processing device (e.g., in three-dimensional vision system 110 or at computing device 130). By lighting objects in the interactive area with a pattern of light, the illuminator 120 improves the amount of texture data that may be used by the stereo algorithm to match patches. The illuminator 120 may create a patterned and/or uneven light pattern to improve the detection of objects using a stereo algorithm.”  ¶ [0034]: “A variety of patterns may be used by illuminator 120 such as a random dot pattern, a fractal noise pattern that provides noise on varying length scales, and a pattern comprising a set of parallel lines. The parallel lines may be randomly and varied with respect to their distancing to provide valuable texturing. A variety of methods may be utilized to generate such patterns.”  ¶ [0035]: “The illuminator 120 may also use a structured light projector to cast out static or time-varying patterns. Examples of structured light projectors include the LCD-640.TM. and the MiniRot-H1.TM. from ABW. In another embodiment, the pattern may be generated by a slide projector including a light source, a transparent slide having an image, and a lens system or curved mirror system to project the image of the slide. More than one slide projector may be used to cover the whole of the interactive area. In another embodiment, the pattern is generated by a highly concentrated light source (a light that emanates from a small area). Alternately, a reflective or refractive system may be used.”   ¶ [0036]: “The illuminator 120 may use an invisible or minimally visible light source, for example, a near-infrared light source, so as to avoid creating a visible pattern on the ground that may be noticed by users. Alternately, the illuminator 120 may have a light source that emits both visible and invisible light and may include a filter to reduce the visible light, leaving the invisible light.”).
 	Thus, in order to avoid projecting a visible pattern (as explicitly suggested by BELL), it would have been obvious to one of ordinary skill in the art to have modified the system taught by NONN so that the near-infrared spot projection apparatus is configured to scatter near-infrared spots on a to-be-observed object to add texture information to a target image, as expressly taught by BELL.
  	NONN and BELL fail to explicitly disclose “remote sensing based on a multifocal microlens array”.
 	However, whereas NONN and BELL may not be entirely explicit as to, ONO teaches: 
 	remote sensing based on a multifocal microlens array (Abstract: “An imaging device includes a multifocal main lens having different focal distances for a plurality of regions, an image sensor having a plurality of pixels configured of two-dimensionally arranged photoelectric converting elements, a multifocal lens array having a plurality of microlens groups at different focal distances disposed on an incident plane side of the image sensor, and an image obtaining device which obtains from the image sensor, a plurality of images for each of the focal distances obtained by combining the multifocal main lens and the plurality of microlens groups at different focal distances.”).  
 	Thus, in order to obtain a remote sensing system capable of simultaneously obtaining a plurality of images with different focal subject distances, it would have been obvious to one of ordinary skill in the art to have modified the remote sensing system taught by the combination of NONN and BELL by substituting a multifocal microlens array imaging device for the microlens array imaging device disclosed in NONN, as is taught by ONO.
	Regarding claim 5 (depends on claim 1), whereas NONN and BELL are not explicit as to, ONO further teaches:
 	the light field imaging component comprises an image detector (“IMAGE SENSOR” 16 in FIG. 3), a multifocal microlens array (“MULTIFOCAL MICROLENS ARRAY” 14 in FIG. 3), and an imaging objective lens (“MULTIFOCAL LENS” 12 in FIG. 3) in sequence (see FIG. 3); 
 	the imaging objective lens is configured to compress an imaging depth of field (DOF) of the to-be-observed object to image space (¶ [0057]: “The multifocal main lens 12 of the first embodiment is a multifocal (bifocal) main lens having a region 12a with a focal length f2 for near-distance imaging and a region 12b with a focal length f1 for far-distance imaging, as depicted in FIG. 3.”   ¶ [0061]: “As depicted in FIG. 3, a distance from the multifocal main lens 12 to a subject Obj1-1 (focal plane 1-1) is taken as b11, a distance therefrom to a subject Obj1-2 (focal plane 1-2) is taken as b21, a distance therefrom to a subject Obj2-1 (focal plane 2-1) is taken as b12, a distance therefrom to a subject Obj2-2 (focal plane 2-2) is taken as b22, distances for the subjects Obj1-1 and Obj1-2 passing through the region 12b with a focal length f1 for far-distance imaging from the multifocal main lens 12 to each image forming position are taken as a1, and a2, respectively, and distances for the subjects Obj2-1 and Obj2-2 passing through the region 12a with a focal length f2 for far-distance imaging from the multifocal main lens 12 to each image forming position are taken as a1, and a2, respectively.”  NOTE:  Clearly, the focal lengths f1 and f2 of main lens 12 is shorted (i.e., compressed) than object distances (i.e., the imaging depth of fields of the observed objects Obj1-1, Obj1-2, Obj2-1 and Obj 2-2)) b11, b12, b21 and b22.   ¶ [0070]: “Therefore, the image of the subject Obj1-1 (focal plane 1-1) passes through the region 12b with the focal length f1 for far-distance imaging of the multifocal main lens 12 and is formed at the position of the distance a1, and this formed image is re-formed at the image sensor 16 by the microlens group 14b with the focal length f2. Similarly, the image of the subject Obj1-2 (focal plane 1-2) passes through the region 12b with the focal length f1 for far-distance imaging of the multifocal main lens 12 and is formed at the position of the distance a2, and this formed image is re-formed at the image sensor 16 by the microlens group 14a with the focal length f1. The image of the subject Obj2-1 (focal plane 2-1) passes through the region 12a with the focal length f2 for near-distance imaging of the multifocal main lens 12 and is formed at the position of the distance a1, and this formed image is re-formed at the image sensor 16 by the microlens group 14b with the focal length f2. The image of the subject Obj2-2 (focal plane 2-2) passes through the region 12a with the focal length f2 for near-distance imaging of the multifocal microlens array 14 and is formed at the position of the distance a2, and this formed image is re-formed at the image sensor 16 by the microlens group 14a with the focal length f1.”); and 
 	the image space is observed and received by a miniature camera array (¶ [0010]: “a multifocal lens array having a plurality of microlens groups at different focal distances disposed on an incident plane side of the image sensor, and an image obtaining device which obtains from the image sensor, a plurality of images for each of the focal distances obtained by combining the multifocal main lens and the plurality of microlens groups at different focal distances.”  ¶ [0012]: “in each of the pixels of the image sensors, an image is formed corresponding to any one in a range of the plurality of focal distances obtained by combining the multifocal main lens and the multifocal microlens array. Therefore, by rearranging output signals from the respective pixels of the image sensor for each focal distance, a plurality of images for each focal distance can be obtained.”  NOTE:  The combination of the microlens array and the image sensor constitutes a miniature camera array.) constituted by the image detector (¶ [0052]: “a CMOS-type image pickup element (image sensor) 16.”) and the multifocal microlens array (¶ [0052]: “a multifocal microlens array 14”), 
 	so that the target scene light ray with the additional texture information passes through the imaging objective lens and the multifocal microlens array in sequence and forms an image on the image detector (¶ [0052]: “imaging device 10 records a taken image in a memory card 54, and has an imaging optical system for a so-called plenoptic camera, with a multifocal microlens array 14 provided between the multifocal main lens 12 and a CMOS-type image pickup element (image sensor) 16.”  ¶ [0056]: “In the imaging mode, an image of subject light is formed on a light-receiving plane of the CMOS-type image pickup element (image sensor) 16 via the multifocal main lens 12 and the multifocal microlens array 14.”   NOTE:  When a spot pattern is projected on the scene to provide additional texture, as per NONN and BELL, the patterned target scene is imaged by the image sensor 16).
	Thus, in order to obtain a remote sensing system capable of simultaneously obtaining a plurality of images with different focal subject distances, it would have been obvious to one of ordinary skill in the art to have modified the remote sensing system taught by the combination of NONN and BELL by substituting a multifocal microlens array imaging device for the microlens array imaging device disclosed in NONN, as is taught by ONO.
 	Regarding claim 6 (depends on claim 5), NONN discloses: 
 	the image sensor responds to both visible light and near-infrared light (¶ [0077]: “The other light 412 and the light pattern 422 may be projected at the scene 402, and may illuminate the object 401 and/or any other object(s) present in the scene 402. The other light 412 may reflect from the scene 402 toward the camera 200 as first light 414, and the light pattern 422 may reflect from the scene 402 toward the camera 200 as second light 424. The first light 414 and the second light 424 may both be captured by the image sensor 203, if desired. In alternative embodiments, the first light 414 and the second light 424 may be captured by separate sensors and/or by separate parts of a sensor such as the image sensor 203 of FIG. 4.”  ¶ [0019]: “In some embodiments, the first light may be visible light, while the second light is invisible. The second light may be infrared, ultraviolet, or may be any other form of electromagnetic radiation, or the like. For ease of nomenclature, the term “light” is used, but is intended to refer to any type of suitable electromagnetic radiation. A light filter may have a portion that permits passage of the first light onto a first portion of the image sensor, and permits passage of the second light to a second portion of the image sensor.”  ¶ [0108]: “As shown, the light filter 800 may have a central portion 810 that does not permit passage of invisible light, such as ultraviolet and/or infrared light. Further, the light filter 800 may have a peripheral portion 820 that permits passage of invisible light of the frequency used in the light pattern 422. Thus, for example, the peripheral portion 820 may be permeable to infrared or ultraviolet light. The light filter 800 may be used in conjunction with a single sensor of a type capable of detecting visible light and invisible light of the wavelength used in the light pattern 422.”).
  	Whereas NONN and BELL may not be explicit as to, ONO further teaches:
 	the image detector is a charge coupled device (CCD) detector or a complementary metal-oxide semiconductor (CMOS) detector (¶ [0052]: “a CMOS-type image pickup element (image sensor) 16.”) (¶ [0052]: “This imaging device 10 records a taken image in a memory card 54, and has an imaging optical system for a so-called plenoptic camera, with a multifocal microlens array 14 provided between the multifocal main lens 12 and a CMOS-type image pickup element (image sensor) 16.”   ); 
 	microlens units of the multifocal microlens array are of a doubly-salient structure or a plano-convex structure (As clearly shown at least in FIG. 8, FIG. 10, FIG. 11 and/or FIG. 16, the individual lenses of the multifocal microlens array are each of a plano-convex structure, i.e., convex on one side and flat on the other side.), and 
 	the microlens units are orthogonally-arranged bifocal microlens units (As clearly shown in at least in FIG. 4, the bifocal microlenses are arranged orthogonally.  ¶ [0058]: “Also, the multifocal microlens array 14 of the first embodiment has a plurality of (two) microlens groups with different focal lengths (focal distances), as depicted in FIG. 3. FIG. 4 is a graphical overview of part of the multifocal microlens array 14 viewed from front.”  ¶ [0059]: “The two microlens groups in the multifocal microlens array 14 are formed of a microlens group 14a with a focal length f1 and a microlens group 14b with a focal length f2.”), orthohexagonally-arranged bifocal microlens units, or orthohexagonally-arranged trifocal microlens units (¶ [0058]: “Also, the multifocal microlens array 14 of the first embodiment has a plurality of (two) microlens groups with different focal lengths (focal distances), as depicted in FIG. 3. FIG. 4 is a graphical overview of part of the multifocal microlens array 14 viewed from front.”); and 
 	the imaging objective lens is a prime lens group (¶ [0050]: “As depicted in FIG. 1, a taking lens (multifocal main lens) 12,” ¶ [0050]: “L1 denotes an optical axis of the multifocal main lens 12.”  ¶ [0057]: “The multifocal main lens 12 of the first embodiment is a multifocal (bifocal) main lens having a region 12a with a focal length f2 for near-distance imaging and a region 12b with a focal length f1 for far-distance imaging, as depicted in FIG. 3.”) or a zoom lens group (¶ [0055]: “An up/down key of the cross key functions as a zoom switch at the time of imaging or a replay zoom switch in the replay mode, and a left/right key functions as a frame advance (forward direction/backward direction advance) button in the replay mode.”), and is configured to collect a light ray of a target environment and perform imaging (¶ [0052]: “This imaging device 10 records a taken image in a memory card 54, and has an imaging optical system for a so-called plenoptic camera, with a multifocal microlens array 14 provided between the multifocal main lens 12 and a CMOS-type image pickup element (image sensor) 16.”   ¶ [0056]: “In the imaging mode, an image of subject light is formed on a light-receiving plane of the CMOS-type image pickup element (image sensor) 16 via the multifocal main lens 12 and the multifocal microlens array 14.”).
 	 Thus, in order to obtain a light field imaging system capable of dramatically increasing the number of images simultaneously taken at different focal distances (as per ONO’s explicitly stated purpose in ¶ [0009]), it would have been obvious to one of ordinary skill in the art to have modified the imaging system taught by the combination of NONN and BELL by using the imaging device taught by ONO as the light field imaging component.
 	Regarding claim 7 (depends on claim 1), NONN discloses: 
 	the near-infrared spot projection apparatus and the light field imaging component is integrated together or is deployed separately (¶ [0084]: “The method may start 600 with a step 610 in which the light pattern 422 is projected into the scene 402. This may be done by activating a light pattern source such as the light pattern source 420 of FIG. 4. If needed, the light pattern source 420 may be oriented such that the light pattern 422 is projected into the scene 402 in a manner that enables the light pattern 422 to impinge against one or more selected objects within the scene 402. Alternatively, the light pattern 422 may have a sufficiently broad projection and depth of projection to impinge against all objects within the scene 402. If desired, the light pattern source 420 may be secured to the camera 200 in such a manner that the light pattern source 420 is always oriented to project the light pattern 422 into a region with a size and shape that generally corresponds to the size and shape of the field of view of the camera 200.”  ¶ [0085]: “The step 610 may entail activation of the light pattern source 420 for a prolonged period of time. Alternatively, the light pattern source 420 may only be activated for the duration of image capture, or for a slightly longer duration to ensure that the scene 402 is illuminated with the light pattern 422 for the entire duration of image capture. For example, the light pattern source 420 may be connected to the camera 200 such that, when the user initiates image capture, the light pattern source 420 is activated and remains active for at least the duration of image capture. Alternatively, the light pattern source 420 may be configured such that, when the user initiates image capture, the light pattern source 420 is activated for only a portion of the duration of image capture. Thus, the light pattern source 420 may operate in a manner similar to that of the flash on a conventional camera.” ).
     	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NONN et al. (US US 2017/0059305, hereinafter “NONN”) in view of BELL et al. (US 2009/0077504, hereinafter “BELL”), further in view of ONO (US 2015/0156478), and still further in view of SALERNO et al. (US 5,743,614, hereinafter “SALERNO”).
	Regarding claim 2 (depends on claim 1), whereas NONN is not explicit as to, BELL further teaches:
 	the near-infrared spot projection apparatus comprises a spherical reflector (¶ [0033]: “parabolic reflector”), a near-infrared light-emitting diode (LED) light source (¶ [0033]: “Illuminator 120 may include concentrated light sources such as high power light-emitting diodes (LEDs)”; ¶ [0036]: “a near-infrared light source, so as to avoid creating a visible pattern”), a condensing lens (¶ [0035]: “lens system or curved mirror system to project the image of the slide”), a projection pattern sheet (¶ [0035]: “a transparent slide having an image”), and a projection objective lens (¶ [0035]: “and a lens system or curved mirror system to project the image of the slide”) (¶ [0035]: “a transparent slide having an image”) onto the to-be-observed object to add target texture information ( ¶ [0033]: “Illuminator 120 may include concentrated light sources such as high power light-emitting diodes (LEDs), incandescent bulbs, halogen bulbs, metal halide bulbs, and arc lamps. More than one concentrated light source may be used simultaneously, either using the same scattering system as the first light source or a separate one. It should be noted that a substantially collimated light source, such as a lamp with a parabolic reflector or one or more narrow angle LEDs, may be used in place of a concentrated light source to achieve similar results.”  ¶ [0035]: “The illuminator 120 may also use a structured light projector to cast out static or time-varying patterns. Examples of structured light projectors include the LCD-640.TM. and the MiniRot-H1.TM. from ABW. In another embodiment, the pattern may be generated by a slide projector including a light source, a transparent slide having an image, and a lens system or curved mirror system to project the image of the slide. More than one slide projector may be used to cover the whole of the interactive area. In another embodiment, the pattern is generated by a highly concentrated light source (a light that emanates from a small area). Alternately, a reflective or refractive system may be used.”  ¶ [0036]: “The illuminator 120 may use an invisible or minimally visible light source, for example, a near-infrared light source, so as to avoid creating a visible pattern on the ground that may be noticed by users.”).
 	Thus, in order to obtain a light field imaging system having the cumulative features and/or functionalities taught by NONN and BELL, it would have been obvious to one of ordinary skill in the art to have modified the light field imaging system taught by NONN to include a near-infrared spot projection apparatus comprising a spherical reflector, a near-infrared light-emitting diode (LED) light source, a condensing lens, a projection pattern sheet, and a projection objective lens for projecting a pattern onto the to-be-observed object to add target texture information, as taught by BELL.
 	Although BELL discloses that “the pattern may be generated by a slide projector including a light source, a transparent slide having an image, and a lens system or curved mirror system to project the image of the slide,” BELL is not entirely explicit as to the slide projector expressly comprising a spherical reflector, a condensing lens, and a projection objective lens in sequence.
 	However, SALERNO teaches a conventional slide projector (FIG. 3; col. 8, line 61: “conventional slide projector”) comprises: a spherical reflector (col. 8, line 67: “reflector 836”; col. 9, line 1 spherical reflector 836), a light source (col. 8, lines 66-67: “halogen lamp 835”), a condensing lens (col. 8, line 67 – col. 9, line 1: “condenser lens 837”), a projection pattern sheet (col. 9, lines 6-7: “a slide transparency (not shown) positioned in the slide chamber 838.”), and a projection objective lens (col. 9, lines 9-10: “optical system 840. The image is projected by the optical system 840”) in sequence (As shown in FIG. 3 ) (col. 11, line 59 – col. 12, line 9: “A conventional slide projector is illustrated in FIG. 3. The projector 830 produces from slide transparencies monochrome or multi-color images 832 that are projected to an enlarged surface 834 which may be a projection screen or any relatively flat surface.  Within the slide projector 830, light from a halogen lamp 835 is directed by a reflector 836 and an optional condenser lens 837 to slide chamber 838. The spherical reflector 836 collects light emitted in the -X direction and images the light of the lamp back onto itself. The condenser lens 837 is preferably designed for maximum collection efficiency for collecting light emitted in the +X direction. The white light from the lamp 836 is directed to a slide transparency (not shown) positioned in the slide chamber 838. The illuminating light is manipulated as it passes through the slide, producing an image which is directed to an optical system 840. The image is projected by the optical system 840 to the surface 834.”).
 	Thus, in order to use a slide projector to generate the projected spot pattern, as suggested by BELL, it would have been obvious to one of ordinary skill in the art to have modified the light field imaging system taught by the combination of NONN, BELL and ONO by using the conventional slide projector disclosed by SALERNO.
     	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over GEORGIEV et al. (US 8,400,555, hereinafter “GEORGIEV”) in view of ONO (US 2015/0156478).
 	Regarding claim 9 (depends on claim 8), whereas GEORGIEV may not be entirely explicit as to, ONO teaches: 
  	microlens units of the multifocal microlens array are of a doubly-salient structure or a plano-convex structure (As clearly shown at least in FIG. 8, FIG. 10, FIG. 11 and/or FIG. 16, the individual lenses of the multifocal microlens array are each of a plano-convex structure, i.e., convex on one side and flat on the other side.), and 
 	the microlens units are orthogonally-arranged bifocal microlens units (As clearly shown in at least in FIG. 4, the bifocal microlenses are arranged orthogonally.  ¶ [0058]: “Also, the multifocal microlens array 14 of the first embodiment has a plurality of (two) microlens groups with different focal lengths (focal distances), as depicted in FIG. 3. FIG. 4 is a graphical overview of part of the multifocal microlens array 14 viewed from front.”  ¶ [0059]: “The two microlens groups in the multifocal microlens array 14 are formed of a microlens group 14a with a focal length f1 and a microlens group 14b with a focal length f2.”), orthohexagonally-arranged bifocal microlens units, or orthohexagonally-arranged trifocal microlens units (¶ [0058]: “Also, the multifocal microlens array 14 of the first embodiment has a plurality of (two) microlens groups with different focal lengths (focal distances), as depicted in FIG. 3. FIG. 4 is a graphical overview of part of the multifocal microlens array 14 viewed from front.”).
	 Thus, in order to obtain a light field imaging system capable of dramatically increasing the number of images simultaneously taken at different focal distances (as per ONO’s explicitly stated purpose in ¶ [0009]), it would have been obvious to one of ordinary skill in the art, as a simple design choice substitution, to have modified the multi-focal microlens array taught by GEORGIEV by using orthogonally-arranged plano-convex bifocal microlens units, as taught by ONO.
     Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over GEORGIEV et al. (US 8,400,555, hereinafter “GEORGIEV”) in view of US 2017/0059305, hereinafter “NONN).
 	Regarding claim 10 (depends on claim 8), GEORGIEV discloses:
 	the image detector is a CCD detector (col. 11, lines 56-57: “photosensor 210 may be a device for digitally capturing light, for example a CCD.”) or a CMOS detector ( ); and 
 	the imaging objective lens is a prime lens group (col. 11, line 25: “a main (objective) lens 230,” ) or a zoom lens group, and is configured to collect a light ray of a target environment and perform imaging (col. 23, lines 3-27: “Various embodiments of methods and apparatus for capturing and rendering images with focused plenoptic cameras employing microlenses with different focal lengths are described. In embodiments of a focused plenoptic camera employing microlenses with different focal lengths, all of the microimages are captured at the same time in a single image (referred to as a flat) at the sensor. The microlenses with different focal lengths focus on different planes within the image created by the main lens of the camera, and project microimages from these different planes onto the photosensor. Thus, multiple microimages of the same scene may be captured at different focal lengths in a single flat at the same time with a focused plenoptic camera. Different ones of the microimages captured at different focal lengths are in focus at different planes of the image created by the main lens of the camera. Flats captured using embodiments of a focused plenoptic camera with microlenses of different focal lengths may be used to generate multiple images each captured at a different focal length. The different views of the scene captured by the different microlenses are identical or nearly identical 3D views of the scene, that is identical or nearly identical images all captured at the same time, but captured at different focal lengths. Imaging functions, such as focus bracketing and refocusing, may be performed on the flat to produce precise and high quality output images.”).
 	GEORGIEV is silent as to whether or not the CCD image detector responds to both visible and near infrared light.
 	However, whereas GEORGIEV may not be explicit as to, NONN teaches:
 	an image detector that responds to both visible light and near-infrared light (¶ [0077]: “The other light 412 and the light pattern 422 may be projected at the scene 402, and may illuminate the object 401 and/or any other object(s) present in the scene 402. The other light 412 may reflect from the scene 402 toward the camera 200 as first light 414, and the light pattern 422 may reflect from the scene 402 toward the camera 200 as second light 424. The first light 414 and the second light 424 may both be captured by the image sensor 203, if desired. In alternative embodiments, the first light 414 and the second light 424 may be captured by separate sensors and/or by separate parts of a sensor such as the image sensor 203 of FIG. 4.”  ¶ [0019]: “In some embodiments, the first light may be visible light, while the second light is invisible. The second light may be infrared, ultraviolet, or may be any other form of electromagnetic radiation, or the like. For ease of nomenclature, the term “light” is used, but is intended to refer to any type of suitable electromagnetic radiation. A light filter may have a portion that permits passage of the first light onto a first portion of the image sensor, and permits passage of the second light to a second portion of the image sensor.”  ¶ [0108]: “As shown, the light filter 800 may have a central portion 810 that does not permit passage of invisible light, such as ultraviolet and/or infrared light. Further, the light filter 800 may have a peripheral portion 820 that permits passage of invisible light of the frequency used in the light pattern 422. Thus, for example, the peripheral portion 820 may be permeable to infrared or ultraviolet light. The light filter 800 may be used in conjunction with a single sensor of a type capable of detecting visible light and invisible light of the wavelength used in the light pattern 422.”  NOTE:  Near-infrared light is invisible light within the infrared spectrum and, as such, “infrared light” in NONN is understood to include near-infrared.).
 	Thus, in order to obtain a more versatile imaging system having the cumulative features and/or functionalities taught by GEORGIEV and NONN, it would have been obvious to one of ordinary skill in the art to have modified the imaging system taught by GEORGIEV by using an image detector that responds to both visible light and near-infrared light, as taught by NONN.
 Allowable Subject Matter
 	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly amended to overcome any claim objections. 
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
  	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133).  
Relevant Prior Art
   	The following prior art, although not relied upon, is made of record since it is considered pertinent to applicant's disclosure:
  	Shpunt et al. (US 2009/0096783) discloses an apparatus for 3D mapping of an object including an illumination assembly comprising a coherent light source and a diffuser, which are arranged to project a primary speckle pattern on the object. A single image capture assembly is arranged to capture images of the primary speckle pattern on the object from a single, fixed location and angle relative to the illumination assembly. A processor 1is coupled to process the images of the primary speckle pattern captured at the single, fixed angle so as to derive a 3D map of the object.
 	Zalevsky et al. (US 2010/0177164) discloses a system and method for use in the object reconstruction. The system comprises an illuminating unit, and an imaging unit (see FIG. 1). The illuminating unit comprises a coherent light source and a generator of a random speckle pattern accommodated in the optical path of illuminating light propagating from the light source towards an object, thereby projecting onto the object a coherent random speckle pattern. The imaging unit is configured for detecting a light response of an illuminated region and generating image data. The image data is indicative of the object with the projected speckles pattern and thus indicative of a shift of the pattern in the image of the object relative to a reference image of said pattern. This enables real-time reconstruction of a three-dimensional map of the object.
 	VENKATARAMAN et al. (US 2011/0080487) discloses systems and methods for implementing array cameras configured to perform super-resolution processing to generate higher resolution super-resolved images using a plurality of captured images and lens stack arrays that can be utilized in array cameras are disclosed. An imaging device in accordance with one embodiment of the invention includes at least one imager array, and each imager in the array comprises a plurality of light sensing elements and a lens stack including at least one lens surface, where the lens stack is configured to form an image on the light sensing elements, control circuitry configured to capture images formed on the light sensing elements of each of the imagers, and a super-resolution processing module configured to generate at least one higher resolution super-resolved image using a plurality of the captured images.
 	Perwass et al. (us 2012/0050562) discloses digital imaging system being configured for synthesizing an image of a plenoptic optical device, comprises a photosensor array comprising a plurality of photosensors arranged in a predetermined image plane, and a microlens array comprising a plurality of microlenses arranged for directing light from an object to the photosensor array, wherein the photosensor array and the microlens array are arranged with a predetermined distance, the microlenses have different focal lengths varying over the microlens array, and the image plane of the photosensor array is arranged such that the distance between the photosensor array and the microlens array does not equal the microlenses' focal lengths. Furthermore, a plenoptic optical device including the digital imaging system and a method for processing image data collected with the digital imaging system are described.
 	Venkataraman et al. (US 2015/0138346) discloses systems and methods for estimating depth from projected texture using camera arrays. The system includes at least one two-dimensional array of cameras comprising a plurality of cameras; an illumination system configured to illuminate a scene with a projected texture; a processor; and memory containing an image processing pipeline application and an illumination system controller application. In addition, the illumination system controller application directs the processor to control the illumination system to illuminate a scene with a projected texture. 
 	Putraya et al. (US 2015/0294472) discloses a system for receiving a plenoptic image associated with a scene, the plenoptic image including plenoptic micro-images and being captured by a focused plenoptic camera. Plenoptic vectors for the plenoptic micro-images of the plenoptic image are generated, where an individual plenoptic vector is generated for an individual plenoptic micro-image.  A disparity for a plenoptic micro-image is assigned by accessing a plurality of subspaces associated with a set of pre-determined disparities, projecting a plenoptic vector for the plenoptic micro-image in the plurality of subspaces, calculating a plurality of residual errors based on projections of the plenoptic vector in the plurality of subspaces, and determining the disparity for the plenoptic micro-image based on a comparison of the plurality of residual errors.
 	Bevensee et al. (US 2017/0243373) discloses an image capture system that includes a plurality of image sensors arranged in a pattern such that gaps exist between adjacent image sensors of the plurality of image sensors. Each of the image sensors may be configured to capture sensor image data. The image capture system may also have a main lens configured to direct incoming light along an optical path, a microlens array positioned within the optical path, and a plurality of tapered fiber optic bundles. 
 	Pau et al. (US 2019/0197714) discloses a polarization plenoptic camera that can acquire the polarization information of reflected light from an object in a single shot; i.e., in real time, to avoid issues such as motion blur and also avoid the additional system complexity that derives from mechanical scanning of a polarizer. The camera includes a polarization-sensitive focal plane array, a first microlens array having a pitch that is equal to a pitch of the pixel array; and either a second microlens array having a pitch that is greater than the pitch of the pixel array, a coded aperture mask, or a second microlens array and a coded aperture mask.
 	Refai et al. (US 2019/0231220) discloses systems and methods for three-dimensional imaging, modeling, mapping, and/or control capabilities in compact size suitable for integration with and/or augmentation of robotic, laparoscopic, and endoscopic surgical systems. The systems including at least one optical source configured to project onto a surgical or endoscopic environment, and at least one camera positioned to capture at least one image of the surgical or endoscopic environment,
Contact Information
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675